Title: To Thomas Jefferson from William Carmichael, 14 April 1788
From: Carmichael, William
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Madrid 14 April 1788
          
          I received on the 26th. Decr. your favor of the 13th of that month. I have endeavoured in vain to decypher by means of the cypher which Mr. Barclay left with me the three first lines of your letter of the 14th June 1787. Nor have my efforts been more successful in my attempts to decypher that of Sep. 25th altho’ I have tryed every method perscribed for that Effect. I therefore take it for granted that Colonel Franks must have made some mistake in the delivery of the Cypher. In the course of this I will merely for the sake of conviction employ some phrases of my cypher of which you may divine the Sense, should not our cyphers correspond as I really am persuaded they do not. It is a vexatious circumstance for me, as it has not only deprived me of your sentiments and information but occupied uselessly some hours almost every day for several weeks in endeavours to break the Shell that I might enjoy the kernel. Patience is a very necessary virtue here and I am constrained to practise it porfuezza in its fullest sense. Our new constitution has employed some part of the Idle Moments of the Corps Diplomatic and others here. The general conclusion seems to be that, if adopted, it will give energy and consequently respectability  to our confederation. The first view of its outlines I own, revolted me and perhaps I wrote too soon and too freely my sentiments thereon to America. Had I been in [Maryland] I should in all probability have been of the sentiment of Paca and the other you mention. At all Events I would have been for a fair discussion and not as some have done, insisted on accepting or rejecting it in toto. However dangerous may be delay I confess that I think a Removal of the principal Objections which separate states may make to its acceptance, by the Convention which Congress, as you suppose, may in that case assemble, has my strongest approbation. A general approbation will effectually disappoint the hopes of our Enemies of being able to divide us and encourage others to form connections from a firm assurance of our respectability. The rapidity and success with which our western lands have been sold astonishes the Corps diplomatic here and all reflecting persons. It was a peice of Intelligence which I circulated with much pleasure, perhaps there was some malice in my satisfaction when I observed the Effect it had on the countenances of the B. M. and of some of his partizans. That Minister labours incessantly to encourage the Pacific disposition of this Court, on the other hand, I am persuaded the F. E. takes all the pains in his power to inspire a jealousy of the hostile Intentions of G. B. and its Allies. From many Circumstances I am induced to beleive there is at present a very good understanding between the two latter. The C. F. B.’s language is pacific and I am convinced that nothing but a conviction of the hostile views of the B. C. can make him deviate from the system which he has formed of Rendering to the Nation over the councils of which he presides that internal Vigor and happiness which it had in great measure lost from the maladministration of Many of his Predecessors in Office. There are still however accounts of Armaments in the Sea Ports and altho’ these are sometimes Contradicted, it is more than probable that such preparations are making as will enable this court, if necessary, to show Europe at a short notice, the Respectability of its maritime Force. Indeed it seems necessary that such precautions should be taken at this Crisis.
          The Turkish Embassador left this court without being regretted by any one except some Ladies whom curiosity or other motives Induced to frequent his Society. He was a petulant and childish character. His Mission hath cost however considerably to this Court. I have sent the amount to Congress to shew what we may expect from Similar Connections. The Algerines seem at length contented. In truth they ought to be. The Sums they have received  from hence ought to deter our councils from ever having recourse to the same mode of pacification. I have received no letters from thence for a long time. The plague has broke out again and it is apprehended that it may be as fatal as in the last year. I have received no answer to the Letters I have written Mr. Jay relative to the support of our Captives. Since the Orders given by Mr. Lamb while there, I have taken nothing upon myself on their account. You will have been advised of the proceedings of the Assembly of the Accionista of the Bank of St. Charles and the result of its decisions. Nothing can be more contrary to our Ideas, than the manner in which their deliberations were conducted. If I thought it a subject which would interest you, I would enter into the most minute details as I beleive I am au fait on this head. The inclosed Gazette containing an ordinance prohibiting the importation by foreign vessels of Many articles essential to their commerce, unless in what are styled here priveledged ports, hath excited the Attention of the Corps Diplomatic. Its execution is delayed for six months. As we can claim no exemption from treaty, I observe the reclamations made against it by others, if they Succeed, I then may interest myself. Also, as I have written promises, that America shall be treated as the most favored Nation, until a Commercial Treaty fixes the footing on which we are to be with this Country. It is reported that France is negotiating if it has not concluded a commercial Convention. I have endeavoured to discover whether there is any truth in this Report, but without success, unless it be called such to know that in the ports, the French are not treated at present with more favor than Heretofore. Various reports have been circulated here that the Kentucke people had descended the River Missisippi with the Intention of Attacking the Spanish Settlements and these originate as far as I have been able to trace them from G.B. I have been told that the Minister has expressed his uneasiness and displeasure on the receipt of this news. I have taken Measures to be ascertained of the truth of this Circumstance and shall be probably able to advise you before the close of this Letter, for wishing to have a secure opportunity of writing I have been led into an unpardonable delay, expecting every instant to have it in my power to explain to you fully and freely my Sentiments. I have spoken to Campomanes and several others on the subject you mention respecting the plan of cutting thro’ the Isthmus of Panama. These Gentlemen have all assured me, that it has been only Ideal, that no particular survey has been Made for this purpose, for that the face of the Country and the apparent  obstacles had discouraged the Government from an Expence that the Nature of the Local seemed to indicate would be Useless. Campomanes has promised me to make very particular inquiries on this head and I will endeavour to prevail upon him, if his Occupations will permit him, to favor me with his Sentiments in writing on this Subject. Ulloa is not here at present. When I last saw him, he appeared much broken in mind and Body. I have yet received no remittances from America and my situation would be deplorable if my personal credit was not good here. With this advantage however it is distressing, for the sense of obligations and the necessity of having recourse to others, without any given time for repayment preys upon my spirits. I have written to my Brother to sell or Mortgage a tract of Land, to enable me to sustain my Career here, until Congress shall think proper to recall or to support me regularly and have given bills at long date of payment to Merchants here to receive no advances from them until, these bills are accepted. I have written thrice to Mr. Jay since the month of June last on the necessity of remittances, but I have no answer. I suppose in fact that there are no funds. Mr. Little-page wrote me from New York some time previous to his departure for Europe that he had directed his Guardian to pay the ballance due me to Messrs. Hoe and Harrison at Alexandria, in consequence of this advice I inclosed his Obligation to my Attorney to receive the money that these Gentlemen should pay on his accompt not only for the amount of that obligation but for what else he might credit me for in the note which I supposed he had left with his Guardians. Of Course his subsequent application to me in Europe with offers of repayment could not be attended to by me until I knew whether I had been paid in America or not. I now know that on the first of Feby 1783 no offers of reimbursing me in America had ever been made. I therefore can now pray him to pay to your order (since you permit me to take this Liberty) what he thinks I advanced for him, without Interest, because when I gave him the Money which he calls a trifle, I distressed myself to serve him without any interested view whatever. I shall write him on the Subject. I have just received the inclosed Letter for you from Monsr. Chiappe. I was in some pain at his long silence since I dispatched the Ratification. It appears however that we are still in favor. I have seen the Emperor’s Diatribe against G. B. He wants money and I suppose England will give it him or make this rupture a pretext for arming a Squadron for the Mediterranean. The Armaments continue here. They are too small for great Objects  and too great for Little ones. I still persist in thinking that Spain before the end of June will be able to send 30 sail of the Line to sea. The British Minister is uneasy, but he has no instructions as yet to demand the reason of these Armaments and I beleive as far as I can judge he will leave this disagreable task to Mr. Eden. [Maryland] has not acceded to the Constitution, [Massachusetts] has. The [majority] seem pleased with it, what says [you?] I dare not ask you to excuse my long Silence. I have given you the true motives and I intreat you to believe me.
          With great Respect and Esteem Yr. Excys. Obliged & Hble. Sert,
          
            
              Wm Carmichael
            
          
        